Case 3:20-cv-00767-JPG-MAB Document 28 Filed 09/01/21 Page 1 of 1 Page ID #182




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KELLIE CRESTMAN DUNCAN,

 Plaintiff,

 v.                                                     Case No. 20-767 JPG

 ANTHEM LIFE INSURANCE
 COMPANY,

 Defendant.


                                             JUDGMENT

            The Court having been advised by counsel for the parties that the above action has been

 settled;

            IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

 and without costs.


 Dated: September 1, 2021                MARGARET M. ROBERTIE, Clerk of Court

                                         s/Tina Gray, Deputy Clerk



 Approved:         s/J. Phil Gilbert
                   J. PHIL GILBERT
                   DISTRICT JUDGE
